Rabin, J.
(dissenting). I cannot agree that the parties contemplated giving plaintiff a 50% interest in all of the' profits of the enterprise. It is clear that plaintiff was interested in the project only if he could set up a capital gain. He could not have agreed to fix his interest at a percentage of all the profits for he was advised that were he to do that it would defeat his objective and, consequently, any such agreement would have been contrary to that advice which he received and followed. His return was to come solely from the sale of the land to the building corporations.
Of course, he wanted the purchase price to reflect as much of the realized total profits as was possible, but not so much as would destroy a claim to a capital gain. It was for that reason that at the time of the making of the arrangements between the parties the price for the sale of the land was not definitely fixed. It remained open to be fixed in the future. Plaintiff admitted as much in his testimony. In the light of the expressed purpose of the parties, it is understandable that it should have been so, and it makes acceptable the testimony of defendant Morgenstern that the “ bulk ” of the profits of the construction companies rather than all of the profits was to be paid over in consideration for the purchase of the land. It likewise makes acceptable the testimony of the accountant ‘ ‘ that the price that was paid for the land should still leave a satisfactory profit in the building corporations.” Such arrangement also explains the necessity of the consolidated balance sheet, for without one the parties could not determine the total profit out of which they were to subsequently fix the purchase price.
Plaintiff’s claim that the purchase price was to be measured by all of the profits of the enterprise is not supported by his testimony or by his expressed purpose. He wanted more than the reasonable value of the land, and all of the parties were willing to let him have more than such value, but at the time of the agreement the parties were not yet in a position to fix the price. The land was, therefore, transferred without such an agreement having been reached.
Plaintiff tries to support the theory that he was a joint venturer entitling him, as a price for the property, to a share of all of the profits of the entire venture, by pointing to the large sums of money which he said he advanced to the project by way of investment. His suit against defendant Morgenstern to recover those sums advanced upon the claim that they were loans to Morgenstern, negatives his assertion of investment, *8The carrying of the advances on the books as loans, rather than as investments, may be said to be in furtherance of the scheme of the parties to effectuate their tax purposes, but suing for the recovery of those sums and pleading them as loans is an entirely different matter. It is plaintiff’s public declaration that the moneys advanced by him were loans and not investments. Plaintiff may not come to one court, plead a loan, recover payment thereof through the sanction of the process served, and then come to another court and urge that the same moneys were advanced as an investment in a joint venture and seek to reap the profits thereof. Plaintiff’s very acts and statements indicate that he was to be interested in the purchase and sale of the land solely, and the price to be paid for it was to be something short of the full construction and development profits. For him to have made any other arrangement would have defeated his very purpose. The finding of the trial court that the “ joint venture now claimed by the Plaintiff ” (pursuant to which he now claims 50% of all of the profits) “ was not made ” is amply supported by the evidence, and it has strong support in plaintiff’s own testimony. That finding, we should not disturb.
Here, then, we have an arrangement contemplating the sale of land with no price fixed and no agreement made with respect to such price as was sufficiently definite to make it enforcible. A contract with a consideration that is vague and indefinite may not be enforced by the courts. Nor may the courts write a new contract for the parties under such circumstances. However, in this case title to the lands has already been transferred and the parties not having agreed upon the price to be paid, the seller may only recover the reasonable value of that land at the time of the transfer of title.
Accordingly, the judgment should be modified to the extent of directing the Referee to hear and report on the reasonable value of the properties transferred to defendant corporations as of the time of such transfers and hear and report on the value of all of the assets of the Massapequa Associates and, further, the judgment should provide that defendant corporations pay to the partnership known as the Massapequa Associates such sum as will represent the reasonable value of the properties transferred from the Massapequa Associates to defendant corporations as of the time of such transfer and that the partnership known as the Massapequa Associates be dissolved and that it be decreed that plaintiff is entitled to a 50% interest in all of the assets of the Massapequa Associates, including the pay*9ment for the land to be made by defendant corporations, and that final judgment be held in abeyance until the confirmation of the Referee’s report.
Peck, P. J., and Bastow, J., concur with Callahan, J.; Rabin, J., dissents in opinion in which Cohn, J., concurs.
Judgment modified in accordance with the opinion herein and, as so modified, affirmed, with costs. Findings of fact to the contrary are reversed and new findings, if desired, may be settled on notice. Settle order on notice.